Citation Nr: 0305056	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to non-service-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's disabilities do not permanently and totally 
preclude him from engaging in substantially gainful 
employment consistent with his age, education and 
occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15-4.17 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the evidence 
necessary to substantiate his claim by a May 2002 Statement 
of the Case (SOC).  In September 2001 correspondence, the RO 
informed the veteran of the revised duty to assist and 
enhanced duty to notify provisions of VCAA, advised him of 
the evidence necessary to substantiate his claim, and 
requested that he submit information and release forms so 
that VA could obtain outstanding evidence.

In light of the foregoing, the Board finds that the claimant 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the explicit provisions of the new law and new 
regulations implementing VCAA were not before the RO when it 
adjudicated the veteran's claims, since he  has already been 
informed of the evidence needed to substantiate his claims 
and of the notification requirements, there is no further 
action which need be undertaken to comply with the provisions 
of the VCAA, and the veteran has pointed to no actions he 
believes need be taken.  Therefore, there is no prejudice to 
the veteran in the Board proceeding to adjudicate the merits 
of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence, including VA treatment and examination reports, to 
make a decision.  38 U.S.C. § 5103A; Charles v. Principi, 16 
Vet. App. 370 (2002).  The veteran has not identified any 
outstanding medical records.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding this issue is required based on the facts of the 
instant case.  

Factual Background 

The record before the Board contains post-service VA medical 
records, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran has offered contentions in numerous pieces of 
correspondence, as well as during a September 2002 
videoconference before the undersigned Board member.  For the 
sake of clarity, the Board will address the veteran's 
contentions together.  The veteran is approximately 50 years 
old and contends that his various disabilities, and 
specifically his left knee disability, preclude him from 
securing substantially gainful employment.  He states that 
his disabilities prevent him from working full-time at his 
current job running high speed copiers, which requires him to 
stand for long periods of time.  The veteran says that his 
employer has allowed him to work 15 to 20 hours a week.  
However, he fears that in the future his employer will not 
offer him this option, or that his health will deteriorate to 
the point that he cannot even work such a limited schedule.  
He estimates that he loses 20 to 25 hours a week sometimes 
due to health reasons.  He said that some weeks he loses more 
times than others and it depends on the amount of work there 
is and how much standing he has to do.  Normally he has to 
stand, although sometime he can sit down to do jobs that are 
not his primary function.  The veteran claims that he 
requires medication to sleep because his knee pain is so 
great.  He has stated that he has not sought benefits from 
the Social Security Administration (SSA).  

On a July 2001 VA Form 21-526, Veteran's Application for 
Compensation And/Or Pension, the veteran stated that he was 
currently employed operating high speed copy machines.  He 
said that he had last worked July 1, 2001 and was currently 
unable to work.  He had started working for this employer May 
1, 2001.  He stated that he had completed two years of 
college education, had some experience with computer 
operations, and had taken some computer classes while 
incarcerated.  The veteran stated that he had lost 20 days 
work and his annual income was $23,400.  

A May 2002 rating decision provides that the veteran has the 
following non-service-connected disabilities: post-operative 
left nephrectomy, evaluated as 30 percent disabling; gun-shot 
wound with multiple metallic fragments, left hemithorax and 
axillary region, with multiple rib deformities, evaluated as 
20 percent disabling; degenerative joint disease of the right 
hip, evaluated as 10 percent disabling; post-operative 
arthroscopy, left knee, with swelling and locking, evaluated 
as 20 percent disabling; right ankle disorder, evaluated as 
10 percent disabling; left knee arthritis with limitation of 
motion, evaluated as 10 percent disabling; tension headaches/ 
cephalgia, evaluated as 10 percent disabling; and a seizure 
disorder, evaluated as noncompensable.  The combined 
evaluation was 70 percent disabling with at least one 
disability (comprised of the kidney and gun-shot wound 
conditions, which resulted from the same event) being rated 
as 40 percent disabling.

A July 25, 2001 VA progress note provides that the veteran 
had been off work since June 16, 2001 and needed a letter 
from a doctor for his employer.  An August 2001 VA progress 
note provides that the veteran had not been able to work for 
one week, secondary to knee pain.  It was noted that the 
veteran was standing at work all the time and could not 
tolerate pain.  

The report of an October 2001 VA examination provides that 
the veteran was currently employed as a reprographics 
technician, and had been so for six months.  Prior to that he 
had been incarcerated for one year.  Results of complete 
physical examination were provided.  The diagnosis was left 
knee, degenerative joint disease, with a history of two 
arthroscopic procedures, one within three weeks, and 
decreased range of motion; status post left nephrectomy; 
combination tension/vascular headaches; and gun-shot wound 
fragments to the chest.  


Legal Analysis

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected and/or 
service-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).

More specifically, it is necessary for the evidence to show 
that the appellant is permanently and totally disabled due to 
non-service connected disability not the result of willful 
misconduct, such as to prevent the "average person" from 
engaging in substantial gainful employment or that he is 
"unemployable" in a sense that his disabilities meet the 
schedular criteria for pension and such disabilities, 
permanent in nature, prevent him from securing and following 
substantial gainful employment commensurate with his level of 
education and occupational background.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4. 

Absent a combined schedular 100 percent evaluation, the 
schedular criteria for non-service-connected disability 
pension are met when the veteran is unable to secure and 
follow substantially gainful employment because of disability 
and has one disability ratable at 60 percent or more, and, if 
there are two or more disabilities, has one which is ratable 
at 40 percent or more, and additional disability sufficient 
to bring the combined rating evaluation to 70 percent or 
more.  38 C.F.R. §§ 4.16, 4.17.  A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  Id.  

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for non-service-connected pension.  In so 
finding, the Board recognizes that the most recent rating 
decision indicates that the veteran's disabilities have a 
combined 70 percent evaluation, with one evaluated as 40 
percent.  38 C.F.R. § 4.25 (2002).  The Board notes that 
these evaluations satisfy the relevant schedular criteria.  
38 C.F.R. §§ 4.16, 4.17.  

Nevertheless, while the veteran may meet the relevant 
schedular criteria, he fails to meet the second criterion of 
having disabilities that prevent him from securing and 
following substantial gainful employment commensurate with 
his level of education and occupational background.  Id.  
Quite simply, the evidence of record (including the veteran's 
own testimony) indicates that he remains employed.  While the 
veteran fears that he may lose his job at some point in the 
future due to poor health, at this point that scenario is 
only a possibility.  Since testifying in September 2002, the 
veteran has submitted no evidence that he has lost his 
current job, or that his employer no longer allows him to 
work part time.  

The Board also finds it significant that there is no evidence 
that the veteran's current employment is sheltered or non-
competitive.  Also, the evidence suggest that the veteran's 
employment is substantially gainful, not marginal.  Id.  
Using the veteran's most recent financial information, the 
Board notes that even if the veteran made only half of his 
projected 2001 earnings of $23,400 earnings, he would still 
have earned more than the U.S. poverty level of $9,214.  

The Board has also considered, and rejected, the possibility 
of an extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors.  38 C.F.R. § 3.321(b)(2).  In this regard the Board 
notes that the veteran is only approximately 50 years old, 
has two years of college education and some computer 
training.  He has stated that he has not sought benefits from 
the SSA.  Again, the Board finds it significant that the 
veteran is currently employed at in a substantially gainful 
position.

The Board is sympathetic to the veteran's fears of future 
poor health and a possible resulting loss of employment.  
However, the Board must base its decision on the veteran's 
current situation.  Based on the evidence of record showing 
that the veteran is currently gainfully employed, non-
service-connected pension benefits are not warranted.  
However, the veteran is encouraged to resubmit his claim 
should his employment and/or disability picture change in the 
future.  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (when a claimant seeks VA benefits, and 
the evidence is in relative equipoise, the law dictates that 
he or she shall prevail).  In this case, after reviewing the 
evidence of record, it is the conclusion of the Board that 
the preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  Id.  


ORDER

A permanent and total disability rating for pension purposes 
is denied.



____________________________________________
	K. B. CONNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

